Application for rehearing in this case has been filed on behalf of the defendant, Shreveport Railways Company.
The application specifically complains of error in the quantum allowed in the original judgment of this Court which was based upon an admission in the pleadings filed by defendant. Mover now contends *Page 745 
that the said admission was made in error and that a rehearing should be granted for the purpose of permitting a correction of the judgment in this respect.
Contemporaneously with the filing of defendant's application for rehearing, counsel for plaintiff and defendant filed a stipulation of agreement that a rehearing be granted and the original judgment of this Court amended to the extent of reducing the amount of the judgment allowed plaintiff to the sum of $2,260.00, with the further provision that the claim of the Shreveport Charity Hospital, intervenor, in the amount of $196.00 be paid out of said sum, and that as amended the judgment be affirmed at appellant's cost.
The stipulation referred to further contains a waiver of all procedural and technical requirements in connection with the pronouncement of final judgment.
In consideration of the agreement of the parties, the motion for rehearing is allowed, and in further consideration of the waiver of formalities, it is now ordered, adjudged and decreed that the judgment of this Court on original hearing in the case of Mattie Moch v. Shreveport Railways Company, No. 7356 on the docket of this Court, be and it is amended to the extent of reducing the amount awarded plaintiff to the sum of $2,260.00, and it is further ordered that out of said sum the Shreveport Charity Hospital, intervenor, be paid the amount of $196.00.
As amended the original judgment of this Court is reinstated and made final, at appellant's cost. *Page 781